                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                          DOCKET NO. 3:20-cv-00372-FDW-DSC


 Total Petrochemicals and Refining         )
 USA, Inc.,                                )
                                           )
                Plaintiff,                 )
                                           )
        vs.                                )                      ORDER
                                           )
 RSI Leasing, Inc.                         )
 RSI Logistics, Inc.,                      )
                                           )
              Defendants/ Third-Party      )
               Plaintiffs,                 )
                                           )
        vs.                                )
                                           )
 A&R Logistics,                            )
                                           )
               Third-Party Defendant.      )

       THIS MATTER is before the Court on Defendant RSI’s Partial Motion to Dismiss, (Doc.

No. 13), and Third-Party Defendant A&R Logistics’ Motion for Partial Judgment on the Pleadings.

(Doc. No. 31). Both Motions are now ripe for review. For the reasons stated herein, the Court

hereby GRANTS IN PART and DENIES IN PART Defendant RSI’s Motion to Dismiss (Doc. No.

13) and GRANTS IN PART and DENIES IN PART Third-Party Defendant A&R Logistics’

Motion for Partial Judgment on the Pleadings. (Doc. No. 31).

       I.     BACKGROUND

       Total Petrochemicals and Refining USA, Inc. (“Plaintiff TPRI”) filed this lawsuit on July

13, 2020 against Defendants RSI Leasing and RSI Logistics (“RSI Defendants” or “RSI”). (Doc.

No. 1). Subsequently, RSI Defendants filed and amended a third-party complaint against A&R

Logistics (“Defendant A&R”), culminating in a Second Amended Third-Party Complaint filed on

October 14, 2020. (Doc. No. 30).




     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 1 of 12
                 a. The Parties

          Plaintiff TPRI is incorporated in Delaware, has its principal place of business in Texas, and

conduct substantial business in North Carolina. Id. at p. 1. Plaintiff TPRI refines, produces, and

distributes petrochemical products. Id. at p. 2. RSI Defendants are incorporated and have their

principal places of business in Michigan and conduct substantial business activity in North

Carolina. Id. at p. 1. Defendant RSI coordinates and manages the “inflow and outflow of different

products from various sources” at a railway terminal located in Pineville, North Carolina. Id. at

pp. 2-3. Third-Party Defendant A&R Logistics is incorporated in Illinois, has its principal place of

business in Kentucky, and conducts substantial business in North Carolina. (Doc. No. 30, p. 2).

A&R Defendant provides transport services for companies like Plaintiff TPRI. See (Doc. No. 1,

p. 3).

                 b. Factual Allegations

          On June 27, 2019, a driver with Defendant A&R allegedly hauled and delivered 32,300

pounds of 3620WZ in pelletized form to the railway terminal in Pineville for further transport to

one of Plaintiff TPRI’s customers, AptarGroup Inc (“Aptar”). (Doc. No. 1, pp. 3, 5). Plaintiff TPRI

produces 3620WZ, which is a “polypropylene polymer product” allegedly used by Aptar to

“manufactur[e] lids for baby formula packaging.” Id. at pp. 3, 5. Upon arrival at the terminal,

Defendant A&R’s driver allegedly “provided RSI personnel with paperwork which identified

WFRX 884806 as the appropriate railcar for the offload of the 3620WZ product.” Id. at p. 3. RSI

personnel allegedly used this paperwork in conjunction with a “previously-used” Excel document

to prepare the Loading Instructions for Defendant A&R’s driver. Id. Plaintiff TPRI alleges RSI

personnel incorrectly prepared the Loading Instructions, which directed the A&R driver and RSI




                                                    2

         Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 2 of 12
personnel to offload the 3620WZ product into railcar FINX 10469, instead of railcar WFRX

884806. Id.

       Upon receiving the Loading Instructions, RSI loading personnel allegedly realized that

railcar FINX 10469 already contained a different pelletized polymer and allegedly attempted to

confirm with RSI office personnel that FINX 10469 was the correct railcar for the 3620WZ. Id. at

p. 4. Plaintiff TPRI alleges RSI office personnel “erroneously confirmed” that FINX 10469 was

the proper railcar for the 3620WZ. Id. After receiving confirmation from RSI office personnel,

RSI loading personnel allegedly offloaded all 32,300 pounds of 3620WZ into railcar FINX 10469.

Id. at p. 5. Plaintiff alleges this improper offload resulted in cross-contamination of the 3620WZ

product with the pelletized polymer already loaded in the FINX 10469. Id. Plaintiff alleges the

cross-contaminated product was delivered to its client Aptar and subsequently used in the

manufacturing of lids for baby formula packaging. Id.

       Plaintiff allegedly learned of the cross-contamination on July 11, 2019, when an RSI

manager notified Plaintiff of “RSI’s self-described ‘mistake.’” Id. at p. 6. Upon learning of the

cross-contamination Plaintiff allegedly notified Aptar of the issue, and Aptar was forced to “scrap

its inventory of lids manufactured” with the contaminated product and recall those lids already

manufactured and distributed. Id. at pp. 6-7. Plaintiff allegedly incurred the cost of remedying the

contamination and recall, which included the following costs: (1) the cost of removing and

properly disposing of the contaminated product; (2) the cost of arranging and delivering a

replacement shipment of the 3620WZ; (3) the cost of Aptar’s scrapped inventory; and (4), the costs

associated with Aptar’s recall of the lids made with the contaminated product. Id. at p. 7.

       In response to the alleged cross-contamination RSI Defendants allegedly prepared a

“Corrective Action Plan,” which was provided to Plaintiff. Id. Then, on October 29, 2019, Plaintiff



                                                 3

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 3 of 12
allegedly notified RSI Defendants of its claim for reimbursement of the costs allegedly paid to

remedy the cross-contamination. Id. at pp. 7-8. Plaintiff alleges that, “despite acknowledging

responsibility and admitting fault on numerous occasions,” RSI Defendants have failed to

negotiate in good faith with Plaintiff to address and remedy the consequences of the cross-

contaminated product. Id. Accordingly, Plaintiff alleges RSI Defendants are liable for negligence,

gross negligence, punitive damages, violating North Carolina’s Unfair and Deceptive Trade

Practices Act (“UDTPA”), and that RSI Defendants have been unjustly enriched. Id. at pp. 8-13.

RSI Defendants moved to dismiss all claims except for the negligence claim, (Doc. No. 13-1, p.

1), and filed a third-party complaint against Defendant A&R, seeking contribution and

indemnification in the event RSI is held liable. (Doc. No. 30). Defendant A&R moved for partial

judgment on the pleadings with respect to RSI Defendants’ Second Amended Complaint for

contribution and indemnification. (Doc. No. 31). In the interest of judicial efficiency, the Court

addresses both motions herein.

       II.     STANDARD OF REVIEW

               a. Failure to State a Claim

       Federal Rule of Civil Procedure 12(b)(6) provides for dismissal when the pleading party

fails to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the legal “sufficiency of a complaint” but “does

not resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992); accord E. Shore

Mkts, Inc. v. J.D. Assocs. Ltd. P'ship, 213 F.3d 175, 180 (4th Cir. 2000).

       A complaint attacked by a Rule 12(b)(6) motion to dismiss will survive only if it contains

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.



                                                 4

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 4 of 12
662, 697 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see

also Robinson v. American Honda Motor Co., Inc., 551 F.3d 218, 222 (4th Cir. 2009). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id.

               b. Judgment on the Pleadings

       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are closed—but

early enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.

12(c). A 12(c) motion is reviewed under a standard similar to that which is used in Rule 12(b)(6),

with the “key difference being that on a 12(c) motion, the Court is to consider the answer as well

as the complaint.” Fayetteville Inv'rs v. Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir.

1991) (internal citations omitted). “In resolving a motion for judgment on the pleadings, a court

must accept the nonmovant’s allegations as true and view the facts in the light most favorable to

the nonmoving party.” Sports Med Properties, LLC v. Talib, No. 3:19-cv-00082-FDW-DSC, 2019

WL 3403372, at *2 (W.D.N.C. July 26, 2019). The Court, however, need not “accept the legal

conclusions drawn from the facts,” nor “accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” Giarranto v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (internal

citations omitted). Judgment on the pleadings is only appropriate when, after taking all of the non-

moving party’s factual allegations as true and drawing all reasonable inferences in its favor, the

movant demonstrates there is no genuine dispute of material fact and the movant is entitled to

judgment as a matter of law. Marx Indus., Inc. v. Baseline Licensing Grp., LLC, 2010 WL

4790169, at *1 (W.D.N.C. Nov. 18, 2010).



                                                 5

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 5 of 12
       III.    RSI DEFENDANT’S MOTION TO DISMISS

       RSI Defendants move to dismiss all but one of Plaintiff’s claims. (Doc. No. 13-1, p.1). In

their Motion, RSI Defendants argue that Plaintiff has failed to state a claim for relief for unfair and

deceptive trade practices, unjust enrichment, gross negligence, and punitive damages. Id. The

Court addresses each argument in turn.

               a. Unfair and Deceptive Trade Practices Claim

       N.C. GEN. STAT. § 75-1.1(a) provides that “[u]nfair methods of competition in or affecting

commerce and unfair or deceptive acts or practices in or affecting commerce, are declared

unlawful.” To state a claim for relief under this statute, a plaintiff must show: “(1) defendants

committed an unfair or deceptive act or practice; (2) in or affecting commerce and (3) plaintiff was

injured as a result.” Phelps-Dickson Builders, L.L.C. v. Amerimann Partners, 617, S.E.2d 664, 671

(N.C. Ct. App. 2005) (citation omitted). North Carolina courts have held an unfair practice is one

that is “‘immoral, unethical, oppressive, unscrupulous, or substantially injurious,’” and a deceptive

practice is one that “‘has the capacity or tendency to deceive.’” Id. (quoting Edwards v. West, 495

S.E.2d 920, 923 (N.C. Ct. App. 1998)). Ultimately, “to prevail on a UDTPA claim, plaintiffs must

demonstrate ‘some type of egregious or aggravating circumstances.” Curtis B. Pearson Music Co.

v. Everitt, 368 F. App’x 450, 455-56 (4th Cir. 2010) (emphasis in original) (quoting Dalton v.

Camp, 548 S.E.2d 704, 711 (N.C. 2001)).

       In construing the allegations in the Complaint in the light most favorable to Plaintiff, the

Court finds Plaintiff has not sufficiently alleged RSI Defendants violated North Carolina’s

UDTPA. Plaintiff has not alleged RSI Defendants have acted egregiously, unfairly, or in such a

way that has a tendency or capacity to deceive. All Plaintiff has alleged is that RSI Defendants

“failed to negotiate in good faith” to reimburse Plaintiff for the costs it incurred in unilaterally



                                                  6

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 6 of 12
choosing to remedying the cross-contamination. (Doc. No. 1, p. 8). Although Plaintiff argues

otherwise in its Opposition Motion, see (Doc. No. 18, p. 7), the Complaint alleges no facts to

suggest that RSI promised to compensate Plaintiff for any costs incurred in remedying the cross-

contamination and then reneged on that promise in an unfair or deceptive manner. At best, the

allegations present a picture of miscommunication between Plaintiff and RSI and a

misunderstanding of each party’s expectations for the other in the wake of the cross-contamination.

Simply put, RSI’s alleged behavior does not plausibly suggest the type of egregious behavior

targeted by the UDTPA. Accordingly, this Court hereby DISMISSES Plaintiff’s claim for relief

under North Carolina’s Unfair and Deceptive Trade Practices Act.

               b. Unjust Enrichment

       When asserting a claim for unjust enrichment under North Carolina law, a plaintiff must

show that “(1) a measurable benefit was conferred on the defendant, (2) the defendant consciously

accepted the benefit, and (3) the benefit was not conferred officiously or gratuitously.” Lake

Toxaway Cmty. Ass’n, Inc. v. RYF Enters., LLC, 742 S.E.2d 555, 561 (N.C. Ct. App. 2013).

However, not every benefit that enriches a defendant constitutes unjust enrichment. “‘Where a

person has officiously conferred a benefit upon another, the other is enriched but is not considered

to be unjustly enriched. The recipient of a benefit voluntarily bestowed without solicitation or

inducement is not liable for their value.” Homeq v. Watkins, 572 S.E.2d 871, 873 (N.C. Ct. App.

2002) (quoting Wright v. Wright, 289 S.E.2d 347, 351 (N.C. 1982)); see also Health Mgmt.

Assocs., Inc. v. Yerby, 715 S.E.2d 513, 520 (N.C. Ct. App. 2011) (“[P]laintiffs’ payment of the

settlement agreement on behalf of defendants was voluntary and unsolicited. Defendants had not

authorized [plaintiff] to act on their behalf . . . [and] did not execute the settlement agreement.”).




                                                  7

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 7 of 12
       Here, Plaintiff has not sufficiently alleged a claim of unjust enrichment. Assuming

arguendo Defendant was benefitted when Plaintiff acted to remedy the cross-contamination,

Plaintiff alleges no facts to suggest that Defendant consciously accepted that benefit. The

Complaint indicates Plaintiff and Defendant initially communicated about the cross-contamination

on July 11, 2019, but the next communication between the parties did not occur until Plaintiff

submitted its claim for reimbursement to Defendant on October 29, 2019. (Doc. No. 1, pp. 6-7).

There are no factual allegations that Defendant authorized or solicited Plaintiff to remedy the cross-

contamination on Defendant’s behalf; rather, the Complaint alleges Defendant offered general

assistance in remedying the mistake upon Plaintiff’s request for such assistance. Id. at p. 6. Because

there are no factual allegations that Defendant induced or solicitated Plaintiff to make payments

to Aptar, Plaintiff has failed to state a claim for unjust enrichment. Accordingly, the Court hereby

DISMISSES Plaintiff’s unjust enrichment claim.

               c. Gross Negligence

       To state a claim for gross negligence, a plaintiff must show defendant was negligent and

that such negligence was “willful, wanton, or done with reckless indifference.” Sawyer v. Food

Lion, Inc., 549 S.E.2d 867, 870 (N.C. Ct. App. 2001). Willful and wanton conduct is “carried out

with a wicked purpose,” id., to the extent that the conduct “manifest[s] a reckless indifference to

the rights of others.” Foster v. Hyman, 148, S.E.2d 36, 37-38 (N.C. 1929). Here, Plaintiff has

plausibly alleged gross negligence because the Complaint sets forth allegations that the cross-

contamination in this instance is the third incident with “factually similar contaminations” caused

by RSI’s acts or omissions. (Doc. No. 1, p. 10). Accordingly, Defendant’s motion to dismiss

Plaintiff’s gross negligence claim is hereby DENIED.




                                                  8

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 8 of 12
               d. Punitive Damages

       N.C. GEN. STAT. § 1D-15(a) provides for an award of punitive damages when a defendant

is found liable for compensatory damages and has acted in a willful or wanton way. Here, Plaintiff

has sufficiently alleged that RSI Defendants were grossly negligent, which requires willful or

wanton conduct. Although punitive damages are not properly pled as an independent claim for

relief, Funderburk v. JPMorgan Chase Bank, N.A., 775 S.E.2d 1, 8 (N.C. Ct. App. 2015), Plaintiff

has alleged sufficient facts to support its potential entitlement to such an award. As such, the Court

hereby DENIES Defendant’s Motion to Dismiss Plaintiff’s claim for punitive damages.

       IV.     THIRD-PARTY DEFENDANT A&R LOGISTICS’ MOTION FOR JUDGMENT ON THE

               PLEADINGS

       RSI Defendants initially filed their Second Amended Third-Party Complaint on October

14, 2020. (Doc. No. 30). In their Second Amended Third-Party Complaint, RSI Defendants assert

two claims against Defendant A&R: (1) contribution in the event RSI is found negligent or grossly

negligent, or alternatively, (2) that A&R must indemnify RSI for any liability premised on

negligent or grossly negligent conduct. (Doc. No. 30, pp. 7-8). In the Second Amended Third-

Party Complaint, RSI Defendants assert the following factual allegations in support of its

contention that Defendant A&R is a joint-tortfeasor: (1) the A&R driver allegedly arrived to

perform 3620WZ offload unannounced, which was “unusual;” (2) the A&R driver allegedly failed

to “cross-check or question” the Loading Instructions even though the railcar number listed in the

Instructions and in the original paperwork was inconsistent; (3) the A&R driver allegedly failed to

provide any original paperwork to RSI personnel, which prevented RSI personnel from veryifying

the correct railcar; and (4) the A&R driver allegedly failed to confirm the correct railcar when he

began to unload the 3620WZ into a railcar filled with a different product. Id. at pp. 3-6.



                                                  9

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 9 of 12
       Defendant A&R filed an Answer and Motion for Partial Judgment on the Pleadings on

October 20, 2020. (Doc. Nos. 31, 32). In its Motion for Partial Judgment on the Pleadings,

Defendant A&R seeks dismissal of all of RSI’s claims except for the contribution claim premised

on ordinary negligence. (Doc. No. 31-1, p. 2). Because the Court has dismissed Plaintiff TPRI’s

claims under the UDPTA and for unjust enrichment, RSI Defendants are potentially liable for

negligence, gross negligence, and punitive damages. However, RSI Defendants assert they “do not

seek contribution or indemnification from [Defendant A&R] for any award of punitive damages”

sought by Plaintiff TPRI. (Doc. No. 33, p. 3). Accordingly, the Court GRANTS Defendant A&R’s

Motion for Judgment on the Pleadings to the extent RSI seeks contribution or indemnification for

any punitive damage award sought by Plaintiff TPRI. Thus, the Court only considers Defendant

A&R’s Motion with respect to contribution and indemnification for negligence and gross

negligence.

               a. Contribution

       With respect to the issue of contribution for gross negligence, Defendant A&R argues

contribution for gross negligence is barred because gross negligence requires a finding of

intentional conduct, and the right of contribution does not exist for intentional conduct under North

Carolina law. (Doc. No. 31-1, p. 7). Defendant A&R’s argument is misplaced. Under North

Carolina’s Uniform Contribution Among Tort-Feasors Act, “there is no right of contribution in

favor of any tort-feasor who has intentionally caused . . . the injury.” N.C. Gen. Stat. § 1B-1(c)

(emphasis added). The North Carolina Supreme Court has been careful to distinguish between

gross negligence and intentional torts. Gross negligence occurs “when the act is done purposely

and with knowledge that such act is a breach of duty to others,” but “an act . . . moves beyond the

realm of negligence when the injury or damage itself is intentional.” Yancey v. Lea, 550 S.E.2d



                                                 10

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 10 of 12
155, 158 (N.C. 2011) (emphasis in original), superseded on other grounds by Piazza v. Kirkbride,

827 S.E.2d 492 (N.C. 2019). Thus, contribution for gross negligence is not prohibited by § 1B-

1(c) because the statute prohibits contribution when the tortfeasor intended the injury, not the act.

Accordingly, Defendant A&R’s Motion for Judgment with respect to RSI’s contribution claim for

gross negligence is DENIED.

               b. Indemnification

       Defendant A&R also Moves for Judgment on the Pleadings with respect to RSI’s

alternative claim for indemnity, (Doc. No. 31-1, p. 9). Defendant A&R argues that RSI’s indemnity

claims must fail because RSI asserts a claim for implied-in-law indemnity, which requires passive

negligence, and RSI was actively negligent. Id.

       North Carolina law allows for a passively negligent tortfeasor to be indemnified by an

actively negligent tortfeasor. Kaleel Builders, Inc. v. Ashby, 587 S.E.2d 470, 0475 (N.C. Ct. App.

2003). If RSI Defendants are found liable for gross negligence, they cannot be passively negligent.

See D’Alessandro v. Westall, 972 F. Supp. 965, 972 (W.D.N.C. 1997) (“Because gross negligence

is a greater quantum of fault than passive negligence . . . if [defendant’s] gross negligence is found

to have caused the . . . injury, [the defendant] could not also be found to have been passively

negligent.”) (citing Gray v. Small, 408 S.E.2d 538 (N.C. Ct. App. 1991), aff’d, 415 S.E.2d 362

(N.C. 1992)). Accordingly, the Court GRANTS Defendant A&R’s Motion for Judgment on the

Pleadings with respect to RSI’s alternative claim for indemnification of gross negligence.

       Defendant A&R also argues that RSI’s alternative indemnification claim for ordinary

negligence fails because “RSI’s pleadings establish its own active negligence.” (Doc. No. 31-1, p.

11). However, RSI points out that it expressly denies any allegations of negligence in its Answer.

(Doc. No. 33, p. 8); see also (Doc. No. 14, p. 10). Additionally, RSI’s Second Amended Third-



                                                  11

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 11 of 12
Party Complaint is premised on allegations of Defendant’s A&R’s active negligence. See generally

(Doc. No. 30). Thus, there is a genuine issue as to whether RSI Defendants were indeed negligent,

and if so, whether they were actively or passively negligence and judgment on the pleadings is

inappropriate. Accordingly, the Court hereby DENIES Defendant A&R’s Motion for Judgment

on the Pleadings with respect to RSI’s alternative claim for indemnification of ordinary negligence.


       V.      CONCLUSION

       For the foregoing reasons, the Court hereby GRANTS IN PART and DENIES IN PART

RSI Defendants’ Motion to Dismiss. (Doc. No. 13). Plaintiff’s claim pursuant to North Carolina’s

UDTPA, and its claim for unjust enrichment are hereby DISMISSED. The Court also GRANTS

IN PART and DENIES IN PART Defendant A&R’s Motion for Judgment on the Pleadings. (Doc.

No. 31).

       IT IS SO ORDERED.



                                        Signed: November 19, 2020




                                                12

     Case 3:20-cv-00372-FDW-DSC Document 35 Filed 11/19/20 Page 12 of 12
